The bill avers facts showing that the American Trust Savings Bank is in possession of a $11,000 trust fund in which the Bank of Ensley has an interest of about $5,000, as the holder of a mortgage on property sold, and from which the $11,000 was obtained, and that the amount in excess of the latter bank's equity is claimed by complainant and the respondent Southern Realty  Construction Company. All parties at interest are properly before the court (Perkins, Livingston Post v. B. I.  C. Co., 77 Ala. 403, 408; Harris v. Johnson,176 Ala. 445, 58 So. 426; Winn v. Fitzwater, 151 Ala. 171,44 So. 97; 1 Pom. Eq. [3d Ed.] § 114; 15 Ency. Pl.  Pr. p. 584; Sims' Ch. Pr. §§ 139, 140) that complete relief may be given by the final decree (Hicks v. Meadows, 193 Ala. 246, 255,69 So. 432; 1 Story Eq., § 105).
Equity will enforce a trust and distribute it to the respective equitable owners. Evans v. Evans, 200 Ala. 329,76 So. 95, 101; 22 Encyc. Pl.  Pr. p. 135. All claimants of the fund may be made parties, though some of them may not be willing to become parties or may question complainant's interest in the proceeds of the check indorsed by them or in the chose in action alleged to be assigned, or in the property sold and converted into the trust moneys in question. Howard v. Corey, 126 Ala. 283, 289, 28 So. 682; Broughton v. Mitchell,64 Ala. 210, 220; Davis v. Smith, 88 Ala. 596, 598, 7 So. 159; Knight v. Knight, 103 Ala. 484, 487, 15 So. 834.
Though the Bank of Ensley may rightfully decline to credit on its bank books the fund in question, and thereafter litigate with respective claimants their right thereto, yet it is here properly made a party respondent, so that the interest of all parties in the trust fund may be determined and a proper distribution thereof made by the court, and that the American Trust  Savings Bank may rightfully disburse such trust fund to the several parties so ascertained and decreed as having equities therein.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.